Citation Nr: 1016840	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  07-32 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
mononeuritis multiplex and multiple myeloma, to include as 
due to exposure to ionizing radiation, and if so, whether the 
reopened claim can be granted.


REPRESENTATION

Appellant represented by:	Elie Halpern, Esq.


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1951 to January 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the Veteran's claims file 
was subsequently transferred to the Seattle RO. 

The Veteran provided testimony at a February 2010 
videoconference hearing before the undersigned at the RO.  A 
hearing transcript is associated with the claims folder.

In January 2008, the Veteran submitted an Application for 
Increased Compensation Based on Unemployability (TDIU).  The 
RO acknowledge receipt of the TDIU claim, but the issue of 
entitlement to TDIU has not been adjudicated.  Therefore, the 
Board does not have jurisdiction, and the TDIU issue is 
referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The previously denied claim may be reopened, based upon 
the receipt of new and material evidence.

2.  The Veteran was not exposed to ionizing radiation while 
in service.  

3.  The preponderance of the competent and probative medical 
evidence or record demonstrates that the Veteran's multiple 
myeloma with mononeuritis multiplex was not caused by 
military service or radiation exposure.


CONCLUSION OF LAW

The Veteran's multiple myeloma with mononeuritis multiplex is 
not related to an injury or disease incurred in or aggravated 
by active military service, nor is there a basis for a 
presumption that it was so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.156, 3.303, 3.307, 3.309, 3.311 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative or attorney of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the decision of the U.S. Court of Veterans Appeals (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

In claims to reopen, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In September 2005, VA sent the Veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  It explained that because his claim was previously 
denied, he would need new and material evidence to reopen the 
claim, and stated what the new and material evidence must 
show.  The letter informed the Veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  The Veteran was advised that it is 
his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  

The Board acknowledges that the content of the September 2005 
letter did not fully comply with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist.  However, 
the Board finds that any error in notice is non-prejudicial.  
Although the Veteran did not receive Dingess notice until 
after initial adjudication of the claim (because the initial 
rating decision occurred prior the Court's ruling in 
Dingess), it is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  For 
example, the January 2006 rating decision, August 2007 SOC, 
and February 2009 SSOC explained the basis for the RO's 
action, and the SOC and SSOC provided him with additional 60-
day periods to submit more evidence.  In addition, the 
Veteran has demonstrated through his testimony at the Board 
hearing and submission of statements and additional evidence 
that he was aware of the type of evidence required to 
substantiate his claim.  Finally, the benefit being sought is 
not being granted in this case, so the Board will not reach 
the issue of disability rating or effective date discussed by 
the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
attorney has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and his attorney had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Furthermore, the Veteran 
has not identified any evidence which he would have submitted 
if Dingess notice had been provided earlier. 

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Puget Sound VA Medical Center (VAMC), and private treatment 
records.  VA also requested information and records from the 
Radiation Protection Division of the Headquarters of the U.S. 
Air Force, the Air Force Medical Support Agency, the Air 
Force Safety Center, obtained an advisory opinion from the 
Under Secretary for Health and the Director of Compensation 
and Pension Service of VA, and obtained a medical opinion 
from the Chief Public Health and Environmental Hazards 
Officer.    

In addition, VA requested a Radiation Dose Assessment (RDA) 
specific to the Veteran from the Defense Threat Reduction 
Agency (DTRA), an element of the Department of Defense, in 
accordance with the provisions of 38 C.F.R. § 3.311(a).  
Although the DTRA was unable to provide the information 
requested, VA took additional steps, as described above, to 
obtain the information needed, and therefore the Board finds 
the development requirements of 38 C.F.R. § 3.311 to be 
fulfilled.

In addition, the Board finds that a VA examination is not 
necessary to decide this claim.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration:  (1) whether there is competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has provided an opinion from a 
private physician stating that his multiple myeloma was 
likely caused by exposure to radiation in service.  However, 
as discussed below, the Board finds that VA has satisfied the 
special development procedures described in 38 C.F.R. 
§ 3.311, as to the issue of whether the Veteran was exposed 
to a significant amount of radiation while in active service.  
Also, a medical opinion from the Under Secretary of Health 
has been obtained.  The evidence discloses no allegation that 
multiple myeloma was manifested for more than 40 years 
following service.  Furthermore, no other medical evidence of 
record suggests a causal relationship between the current 
mononeuritis multiplex and multiple myeloma and active 
service.  Accordingly, an examination is not required in this 
case, even under the low threshold of McLendon.  

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  New and Material Evidence to Reopen the Claim
 
In January 2001, the Veteran raised a claim of entitlement to 
service connection for mononeuritis multiplex and multiple 
myeloma.  This claim was denied in June 2003 and January 2004 
rating decisions.  The Veteran did not file a timely appeal.  
Consequently, the January 2004 rating decision became final.  
See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

In August 2005, the Veteran filed a request to reopen his 
claim for service connection for mononeuritis multiplex and 
multiple myeloma.  The claim was denied in the January 2006 
rating decision which is the subject of the instant appeal.  

Based on the procedural history outlined above, the issue for 
consideration with respect to the Veteran's claim is whether 
new and material evidence has been received to reopen the 
previously denied claim.  

It appears that the RO addressed the claim on the merits in 
its January 2006 rating decision.  However, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4, (1995), aff'd, 
Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  Therefore, 
regardless of the manner in which the RO characterized the 
issue, the initial question before the Board is whether new 
and material evidence has been presented or secured.  

Effective from August 29, 2001, "new" evidence is defined 
as evidence not previously submitted to agency decision-
makers.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(eliminating the previous requirement of a well-grounded 
claim).

The evidence of record at the time of the last final rating 
decision denying the Veteran's claim of service connection 
for mononeuritis multiplex and multiple myeloma, in January 
2004, included service treatment records (STRs), a statement 
and treatment records from Dr. E.Y.C., treatment records of 
Dr. S.D.S., records from the Puget Sound VAMC, a September 
2002 letter from the Defense Threat Reduction Agency (DTRA), 
a December 2002 letter from the Air Force Safety Center 
(AFSC), a May 2003 Memorandum from the Director of the VA 
Compensation and Pension (C&P) Service, and a June 2003 
Memorandum from Dr. S.H.M., the VA Chief Public Health and 
Environmental Hazards Officer.   

The VAMC records confirmed that the Veteran had a current 
diagnosis of mononeuritis multiplex and multiple myeloma.  
Additionally, Dr. E.C.Y.'s September 2000 letter stated that 
radiation exposure during active service very likely caused 
the Veteran's multiple myeloma and neurological symptoms.  
However, the STRs did not indicate any radiation exposure.  
The DTRA was unable to provide information as to the 
Veteran's potential radiation dose exposure during active 
service.  The AFSC stated that the Veteran would not have 
received a significant radiation dose, based on his duty 
location and assignments during active service.  Moreover, 
Dr. S.H.M. wrote a June 2003 Memorandum in which she stated 
it is unlikely that the Veteran's myeloma can be attributed 
to exposure to ionizing radiation in service due to the 
limited exposure he received, if any, and based on studies of 
myeloma and radiation exposure.  The Director of C&P authored 
a letter in June 2003 which adopted Dr. S.H.M.'s opinion.  

Based on the above evidence, the claim was denied.  
Specifically, the RO in January 2004 determined that there 
was no nexus shown between the Veteran's current mononeuritis 
multiplex and multiple myeloma and exposure to radiation 
during active service.  

Evidence added to the record since the time of the last final 
denial in January 2004 includes two letters from the Air 
Force Headquarters, an October 2004 Radiation Registry 
Examination, "buddy" statements, articles regarding myeloma 
and radiation exposure, updated VAMC records, and testimony 
from the Veteran at the February 2010 Board hearing.  The 
"buddy" statements confirmed the Veteran's assertion that 
his duties during active service included handling nuclear 
weapons.  Further, the Veteran's hearing testimony provided 
additional detail regarding his duties and potential exposure 
to radiation.  

The evidence added to the record since the previous January 
2004 denial constitutes new and material evidence.  It 
addresses the possibility that the Veteran was exposed to 
ionizing radiation during active service, which is an 
unestablished fact necessary to substantiate the claim.  
Further, it is not redundant, as there have been no previous 
records containing confirmation that the Veteran handled 
nuclear weapons.  Finally, it does raise a reasonable 
possibility of substantiating the claim.  Therefore, the 
Board finds that the criteria under 38 C.F.R. § 3.156(a) have 
been satisfied, and the claim may be reopened.  

Because the RO considered the merits of the underlying 
service connection claim in the January 2006 rating decision 
that is part of the pending appeal, the Board may proceed 
with appellate review at this time without prejudicing the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  

III.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In certain cases, service connection can be presumed under 38 
C.F.R. § 3.309(d) where it has been shown that the veteran 
was exposed to radiation.  A "radiation-exposed veteran" is 
defined by 38 C.F.R. § 3.309(d)(3) as a veteran who, while 
serving on active duty or on active duty for training or 
inactive duty training, participated in a radiation-risk 
activity.  "Radiation-risk activity" is defined to mean 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war (or service on 
active duty in Japan immediately following such internment) 
during World War II which resulted in an opportunity for 
exposure to ionizing radiation comparable to that of the 
United States occupational forces in Hiroshima or Nagasaki 
during the period from August 6, 1945, through July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(i),(ii) (2009).

The term "onsite participation" is defined to mean:  (a) 
during the official operation period of an atmospheric 
nuclear test, presence at the test site, or performance of 
official military duties in connection with ships, aircraft 
or other equipment used in direct support of the nuclear 
test; (b) during the six-month period following the official 
operational period of an atmospheric nuclear test, presence 
at the test site or other test staging area to perform 
official military duties in connection with completion of 
projects related to the nuclear test including 
decontamination of equipment used during the nuclear test; 
(c) service as a member of the garrison or maintenance forces 
on Eniwetok during the periods June 21, 1951, through July 1, 
1952, August 7, 1956, through August 7, 1957, or November 1, 
1958, through April 30, 1959; (d) assignment to official 
military duties at naval shipyards involving the 
decontamination of ships that participated in Operation 
CROSSROADS.  38 C.F.R. § 3.309(d)(3)(iv).

For tests conducted by the United States, the term 
"operational period" means, for Operation CROSSROADS, the 
period of July 1, 1946, through August 31, 1946.  38 C.F.R. § 
3.309(d)(3)(v)(B).

Diseases warranting a presumption of service connection under 
38 C.F.R. § 3.309(d) include leukemia (other than chronic 
lymphocytic leukemia), cancer of the thyroid, cancer of the 
breast, cancer of the pharynx, cancer of the esophagus, 
cancer of the stomach, cancer of the small intestine, cancer 
of the pancreas, multiple myeloma, lymphomas (except 
Hodgkin's disease), cancer of the bile ducts, cancer of the 
gall bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary glands, 
cancer of the urinary tract; bronchiolo-alveolar carcinoma; 
cancer of the bone; cancer of the brain; cancer of the colon; 
cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 
1112(c)(2); 38 C.F.R. § 3.309(d).

Where a claimant does not qualify as a "radiation-exposed 
veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not 
suffer from one the presumptive conditions listed in 38 
C.F.R. § 3.309(d)(2), such veteran may still benefit from the 
special development procedures provided in 38 C.F.R. § 3.311 
if the veteran suffers from a radiogenic disease and claims 
exposure to ionizing radiation in service.

Under 38 C.F.R. § 3.311, "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  (i) all forms of leukemia except 
chronic lymphatic (lymphocytic) leukemia; (ii) thyroid 
cancer; (iii) breast cancer; (iv) lung cancer; (v) bone 
cancer; (vi) liver cancer; (vii) skin cancer; 
(viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) non-malignant thyroid nodular disease; (xviii) ovarian 
cancer; (xix) parathyroid adenoma; (xx) tumors of the brain 
and central nervous system; (xxi) cancer of the
rectum; (xxii) lymphomas other than Hodgkin's disease; 
(xxiii) prostate cancer; and (xxiv) any other cancer.  38 
C.F.R. § 3.311(b)(2).  Section 3.311(b)(5) requires that 
colon cancer become manifest five years or more after 
exposure.  38 C.F.R. § 3.311(b)(5).

When the dose estimates provided pursuant to paragraph (a)(2) 
are reported as a range of doses to which a veteran may have 
been exposed, exposure at the highest level of the dose range 
reported will be presumed.  38 C.F.R. § 3.311(a)(1).

The above regulations arose, in pertinent part, from the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2724, 
2727-29, passed by Congress and signed into law by the 
President in 1984.  Even if an appellant is found not 
entitled to a statutory or regulatory presumption of service 
connection, the claim must still be reviewed to determine 
whether service connection can be established on a direct 
basis.  See, e.g., Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994) (holding that the above statute does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation where no presumption warrants service 
connection).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

The Veteran in this case contends that his mononeuritis 
multiplex and multiple myeloma were caused by exposure to 
ionizing radiation in active service.  Specifically, he 
contends that he was exposed to radiation while training at 
Kirtland Air Force Base in New Mexico and, later, while 
serving as a crew chief at Deep Creek Air Force Station (Deep 
Creek) at Fairchild Air Force Base in Washington.  At his 
February 2010 Board hearing, the Veteran testified that he 
received training in handling nuclear weapons in New Mexico, 
specifically learning how to load and unload the weapons from 
aircraft.  Then, he continued that job of loading and 
unloading weapons when he was stationed at Deep Creek for 
three-and-a-half years.  He said he performed that task 
approximately once per month, and loaded 12 or 13 weapons 
each time, which took about an hour-and-a-half to two hours.  
In addition, he performed maintenance work on the nuclear 
weapons when they were still being housed in concrete 
bungalows, approximately one full day per month.  He was not 
given any protective gear or a dosimetry badge to wear.  He 
said he had a "Class Q" security clearance, and that as a 
result his work with nuclear weapons is not documented 
anywhere.

In support of his contention that he performed duties during 
active service that exposed him to ionizing radiation, the 
Veteran submitted several "buddy" statements from men who 
worked on his crew during active service.  The signed and 
sworn statements are identical;  each states that the Veteran 
and his crew received "Q" security clearance with the 
Atomic Energy Commission to work with nuclear weapons, that 
they received training on loading nuclear weapons into 
aircraft at Sandia (now Kirtland) Air Force Base in New 
Mexico, and that they were transferred to Deep Creek, which 
was set up for storage and maintenance of nuclear weapons.  
Further, the Veteran was a crew member for loading, testing, 
and unloading nuclear weapons in aircraft, they loaded 
weapons into aircraft many times while at Deep Creek, they 
were alongside the nuclear core of the weapons while loading 
them, they were exposed to the nuclear components of the 
weapons both in and out of their containers, and they 
performed periodic maintenance and training on the weapons.  
The statements further indicate that they worked with both 
uranium and plutonium core bombs, and none of them wore any 
protective clothing or radiation detection badges because 
they were not available.  

The Board will first consider whether a grant of presumptive 
service connection is warranted under 38 C.F.R. § 3.309(d), 
described above, for radiation exposure.

The Veteran in this case has multiple myeloma, which is one 
of the diseases specified in section 3.309(d)(2), for 
diseases specific to radiation-exposed veterans.  Thus, the 
important question is whether he participated in a radiation-
risk activity, as defined by 38 C.F.R. § 3.309(d)(3).  
However, there is no contention, nor do the military 
personnel records show, that the Veteran had on-site 
participation in a test involving the atmospheric detonation 
of a nuclear device, or was involved in any of the other 
radiation-risk activities listed in 38 C.F.R. § 3.309(d)(3).  
Thus, a grant of presumptive service connection based on 
radiation exposure is not permissible here.

Having ruled out presumptive service connection under 
38 C.F.R. § 3.309(d)(2) in the present case, the Board will 
now address the issue of direct service connection, on a non-
presumptive basis, pursuant to Combee, supra.  In doing so, 
the Board notes that, because the Veteran's claim is based 
upon exposure to ionizing radiation, the provisions of 38 
C.F.R. § 3.311, discussed above, are potentially applicable. 

In that regard, the Board finds that one of the claimed 
disabilities, multiple myeloma, is considered a radiogenic 
disease.  38 C.F.R. § 3.311(b)(2)(xv).  Where a radiogenic 
disease is claimed, an assessment as to the size and nature 
of the radiation dose must be made.  38 C.F.R. § 3.311(a)(1).

In this case, VA initially requested an RDA specific to the 
Veteran from the DTRA.  That agency responded in September 
2002 that it only provides information regarding the 
activities and radiation exposure histories of individuals 
who participated in U.S. atmospheric nuclear tests from 1945 
to 1962 and the occupation of Hiroshima and Nagasaki, Japan, 
following World War II, and that exposure to radiation from 
sources other than U.S. atmospheric nuclear testing or the 
occupation of Hiroshima and Nagasaki is beyond its purview.  
The DTRA suggested that VA request information for a dose 
estimate from the Air Force Headquarters Medical Operations 
Agency (AFMOA).  

VA then requested a dose estimate from the AFMOA, and 
received a response from the AFSC in January 2003.  The AFSC 
confirmed that the Veteran was assigned to the 3082 Aviation 
Depot Squadron located at Deep Creek.  However, because he 
was a senior automotive mechanic, he did not leave behind a 
military record indicating exposure to intrinsic radiation.  
To the AFSC's knowledge, the Veteran was not involved in any 
activity that would have exposed him to spalling radioactive 
metal, nor was he present at any accident site involving 
nuclear weapons or material.  Thus, according to the 
information the AFSC had, the Veteran would not have received 
a significant dose as a result of his service at Deep Creek.  
The response indicated further that, historically, the Air 
Force did perform personal radiation dosimetry studies on 
select nuclear weapons maintenance organizations which had 
the potential for the highest exposures in the Air Force.  
Those studies demonstrated that exposures were typically 
below 100 mrem per year for personnel who performed weapons-
related maintenance work on this type of system, with all of 
the workers below 500 mrem per year.  The Air Force did not 
routinely perform continuous radiation dosimetry monitoring 
for personnel in units that performed nuclear weapons 
maintenance, loading, rendering safe procedures, or 
transportation operations, because the expected exposures 
were well below guidelines that would have necessitated that 
type of monitoring.  Thus, the Veteran most likely received 
only a very tiny fraction of these magnitudes of dose, if any 
dose at all.  The Board notes that the AFSC presumed that the 
Veteran's contentions of his duties involving handling 
nuclear weapons were true in reaching its conclusion, even 
though the duties the Veteran describes are not documented in 
his personnel records.  

Thereafter, VA forwarded the Veteran's claims file to the C&P 
Director for review, and the C&P Service then requested 
review of the file by the Under Secretary for Health.  In 
June 2003, the Chief Public Health and Environmental Hazards 
Officer, Dr. S.H.M., wrote a Memorandum in response.  She 
stated that based on the report from the AFSC, it was 
estimated that the Veteran was exposed to a dose of ionizing 
radiation during military service of less than 2.0 rem.  The 
doctor further cited to medical literature which stated that 
multiple myeloma had been observed to be increased following 
irradiation more consistently than any other lymphoma, and 
that mortality among Japanese A-bomb survivors had been 
observed at doses as low as 50 rads.  However, the doctor 
cited to more recent studies which had questioned whether 
multiple myeloma was related to radiation exposure.  
Therefore, Dr. S.H.M. stated that it was her opinion it is 
unlikely that the Veteran's multiple myeloma could be 
attributed to exposure to ionizing radiation in service.  The 
Director of the C&P Service wrote a letter the same month 
summarizing the findings of Dr. S.M.H. and stating that the 
Under Secretary for Health had advised that it is unlikely 
the claimed disease was related to exposure to ionizing 
radiation in service, and that, following review of the 
evidence in its entirety, the C&P Service concurred with the 
Under Secretary's opinion and found there was no reasonable 
possibility the Veteran had developed multiple myeloma as a 
result of such exposure.  We note that, as above, Dr. S.M.H. 
presumed in her analysis that the Veteran's contentions 
regarding the nature of his performance duties during active 
service were true, in reaching her opinion.

A January 2004 letter from the Chief of the Radiation 
Protection Division of the Air Force Medical Support Agency 
states that they queried the U. S. Air Force Master Radiation 
Exposure Registry (MRER) for the Veteran's name and 
researched all other information available for records of 
occupational radiation exposure monitoring.  However, they 
found no external or internal exposure data in the MRER 
registry for the Veteran.  The MRER is the single repository 
for occupational radiation exposure monitoring for all Air 
Force personnel.  Moreover, a July 2004 letter from the Air 
Force Medical Support Agency advised the Veteran that it sent 
an inquiry to the Dosimetry Records Center of Sandia National 
Lab on behalf of the Veteran to determine if they had any 
records or dosimetry information on file for the Veteran.  
There is no indication in the file that a positive response 
was received.  

Although the DTRA was unable to provide an RDA for the 
Vetera, since a thorough dose estimate was requested for the 
Veteran via other channels, the Board finds that the 
development requirements of 38 C.F.R. § 3.311(a) have been 
satisfied.  The Board notes that the claim was forwarded to 
the Under Secretary for Benefits for further consideration, 
and an advisory medical opinion was requested from the Under 
Secretary for Health, in accordance with paragraph (c) of the 
regulation.  Thus, no further development under 38 C.F.R. 
§ 3.311 is necessary.

In his June 2001 Questionnaire response, the Veteran states 
that he was diagnosed with mononeuritis multiplex by Dr. 
E.C.Y. in September 1998, and with multiple myeloma by at the 
Puget Sound VAMC in August 2000.  

A July 1998 letter from Dr. E.C.Y. indicates that the 
Veteran's symptoms began in September 1997, when he shook his 
left leg to get water out of his ear and then, two days 
later, felt pain in his left hip.  Testing revealed acute 
denervation in multiple muscles in the left lower extremity.  
He had nerve blocks, but continued to have pain.  After 
running some tests, the doctor assessed inflammation of the 
sciatic nerve, vasculitis, or lymphoma of the sciatic nerve 
in August 1998.  A September 1998 note indicates that 
lymphoma was ruled out by MRI, and the doctor assessed 
inflammatory lumbosacral plexitis.  The Veteran took 
Prednisone and pain medications.  

In April 1999, the Veteran began to have numbness in his left 
hand.  Dr. E.C.Y. assessed mononeuritis multiplex initially 
affecting the left lower extremity and now beginning to 
affect the left upper extremity.  The doctor recommending 
increasing the dose of Prednisone, which seemed to at least 
slow the progression of upper extremity symptoms.  

In January 2000, the Veteran had a flare-up of symptoms.  Dr. 
E.C.Y. noted a diagnosis of mononeuritis multiplex from 
presumed vasculitic neuropathy, although the latter could not 
be proven by biopsy.  Lately, the Veteran had developed 
weakness, numbness, and pain in the right hand and leg, 
similar to the sensations he had developed in the left side.  
The doctor prescribed Cytoxan, noting in July 2000 that he 
was limited in what he could do to treat the Veteran due to 
the Veteran's insurance coverage.  

In September 2000, Dr. E.C.Y. wrote a letter stating that he 
had been treating the Veteran for mononeuritis multiplex due 
to an immune system abnormality which was recently diagnosed 
as multiple myeloma.  The doctor noted that the Veteran had 
been exposed to radiation while he was in active service.  
Further, the doctor stated it was his opinion that this 
radiation exposure was very likely to have caused his 
multiple myeloma and neurological symptoms.  

A September 2000 note from the Puget Sound VAMC indicates the 
Veteran had been recently discharged from inpatient 
neurology, was found to have multiple myeloma by bone marrow 
biopsy, and was taking Melphalan.  By December 2000, the 
Veteran had finished chemotherapy with Melphalan.  He had 
gained some strength in his extremities but was walking with 
a walker.  In March 2001, a home physical therapy program was 
set up for the Veteran.  He began another round of 
chemotherapy in January 2002 after his symptoms began to 
worsen.  The Veteran's symptoms improved with the treatment.  

In May 2004, Dr. A.B. at the Puget Sound VAMC wrote a letter 
stating that the Veteran was a patient in the oncology clinic 
at the VAMC, where he was followed for myeloma and related 
neuropathy.  The doctor said that exposure to ionizing 
radiation is a known risk factor for myeloma, and that the 
Veteran had a history of exposure to radiation during his 
service in the military.  

The Veteran's condition stabilized for a while, but in March 
2006, he began another round of Rituxan chemotherapy, as it 
had been successful in alleviating his symptoms in the past.  
He completed the course in April with little change in his 
symptoms.  Records through early 2009 indicate the Veteran's 
condition remained essentially the same, with neither 
progression of the disease nor improvement.  

In addition to the above medical evidence, the Veteran 
submitted a May 2003 article entitled "Cancer and Workers 
Exposed to Ionizing Radiation," published by the Center for 
Environmental Health Studies, which discusses the 
relationship between radiation exposure and different types 
of cancers, including myeloma.  The Board has considered this 
article in reaching the determination herein.

However, based on the foregoing, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's multiple myeloma with mononeuritis multiplex is 
related to active service.  

First, in cases such as this, where there are conflicting 
statements or opinions from medical professionals, it is 
within the Board's province to weigh the probative value of 
those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the U.S. Court of Veterans Appeals stated:

The probative value of medical opinion evidence is 
based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill 
in analyzing the data, and the medical conclusion 
that the physician reaches. . . .  As is true with 
any piece of evidence, the credibility and weight 
to be attached to these opinions [are] within the 
province of the adjudicators . . . .

So long as it provides an adequate reason or basis for doing 
so, the Board does not err by favoring one competent medical 
opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In addition, the thoroughness and detail of a medical opinion 
are among the factors for assessing the probative value of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).
  
Here, Dr. E.C.Y. opined that the Veteran's multiple myeloma 
was more likely than not caused by exposure to ionizing 
radiation in active service.  However, there is no indication 
that the doctor had access to the reports from the AFSC or 
Dr. S.H.M., or performed his own investigation as to the 
amount of radiation the Veteran was actually exposed to in 
the performance of his duties in active service.  Moreover, 
there is no medical or scientific rationale given for the 
doctor's opinion.  

Dr. A.B. of the VAMC stated that radiation exposure is a 
known risk factor for multiple myeloma, and that the Veteran 
had a history of radiation exposure during active service.  
As above, there is no indication that Dr. A.B. had access to 
information or reports regarding the Veteran's radiation 
exposure or performed his own investigation into the amount 
of radiation the Veteran was exposed to during service.     

By contrast, the AFSC reviewed the Veteran's personnel 
records, and various studies the Air Force conducted with 
regard to radiation exposure in personnel performing similar 
work to that of the Veteran, in concluding that the Veteran 
was not likely exposed to a significant amount of radiation 
in the performance of his duties.  Thus, their analysis was 
specific to the Veteran in light of his duty assignments, 
location, dates of service, and instruments that measured the 
dose of radiation received by the personnel who performed 
similar jobs.  In addition, the Under Secretary for Health 
estimated that the Veteran was exposed to a dose of ionizing 
radiation during military service of less than 2.0 rem, and 
cited to recent studies which indicated there was no 
relationship between radiation exposure and myeloma, in 
concluding that it is unlikely that the Veteran's myeloma was 
caused by radiation exposure during service.  Finally, the 
Veteran's name was not found in the MRER, the single 
repository for occupational radiation exposure monitoring for 
all Air Force personnel.  

For these reasons, the Board finds the reports of the AFSC, 
Under Secretary for Health, and Radiation Protection Division 
of the Air Force Medical Support Agency more probative than 
the opinions of Drs. E.C.Y. and A.B.  The latter doctors' 
opinions are based on the assumption that the Veteran was 
exposed to ionizing radiation during service.  Service 
connection may not be based on a resort to speculation or 
remote possibility.  38 C.F.R. § 3.102.  See Morris v. West, 
13 Vet. App. 94, 97 (1999) (diagnosis that appellant was 
"possibly" suffering from a disability was deemed 
speculative); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(a treating physician's opinion that service "could have" 
precipitated disability found too speculative).  The Court 
has held that such statements indicate a possibility, but not 
a probability, of a nexus.  See also Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (physician's comment couched in 
terms of "may or may not" was held to be speculative); 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable 
evidence which does little more than suggest possibility of 
causation is insufficient to establish service connection); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's 
statement that the Veteran "may" have had pertinent 
symptoms also implied "may or may not," and was deemed 
speculative). 

Considering these holdings by the Court of Appeals for 
Veterans Claims, the Board must conclude that the opinions of 
Drs. E.C.Y. and A.B. are based on speculation that the 
Veteran was exposed to radiation to some harmful degree, when 
the evidence, specifically the AFSC's and Dr. S.H.M.'s 
reports, shows that he was not.  The Board notes that it has 
taken the credentials of Dr. S.H.M. submitted by the Veteran 
in February 2010 into consideration in reaching its opinion 
regarding the probative value of the various competing 
opinions.

In addition, continuity of the disorder has not been 
established by the evidence.  The Board acknowledges that the 
Veteran is competent to give evidence about what he 
experienced; for example, he is competent to discuss his 
numbness, pain, and other experienced symptoms.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the 
Federal Circuit Court has held that in certain situations, 
lay evidence can even be sufficient with respect to 
establishing medical matters such as a diagnosis.  
Specifically, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit commented that competence to 
establish a diagnosis of a condition can exist when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting 
that a layperson may comment on lay-observable symptoms).

Similarly, the Court has held that, when a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Furthermore, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  However, the resolution of 
issues which involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  

In the present case, the Veteran's numbness and pain are 
found to be capable of lay observation, and thus his 
statements constitute competent evidence.  The Board must now 
consider the credibility of such evidence.  The STRs show no 
evidence of complaints or findings of any sensory problems or 
other related symptoms in active service.  Following service, 
there was no documentation of complaints or treatment for 
neurological problems until 1998, over 40 years after his 
separation from service.  While he is clearly sincere in his 
beliefs, in light of these factors, the Veteran's current 
statements to the effect that he has experienced continuous 
symptomatology since active service, while competent, are not 
deemed to be credible.  Therefore, the absence of documented 
complaints or treatment for over four decades following his 
military discharge is more probative than his current 
recollection as to symptoms experienced in the distant past.  
See Curry v. Brown, 7 Vet. App. 59 (1994).  Moreover, the 
reports of the AFSC and of Dr. S.H.M. show that the Veteran 
was not, in fact, exposed to dangerous levels of ionizing 
radiation during service.  Accordingly, continuity of 
symptomatology is not established by either the competent 
evidence or the Veteran's own statements.

Thus, there is a lack of competent medical evidence to 
warrant a favorable decision.  The preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

The reopened claim for service connection for mononeuritis 
multiplex and multiple myeloma, to include as due to exposure 
to ionizing radiation, is denied.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


